         Case 1:94-cr-00313-CSH Document 904
                                         903 Filed 06/29/20
                                                   06/26/20 Page 1 of 1




                                                      June 26, 2020
                                          ORDER.
By ECF
                                      The Court is in receipt of the [903] letter from Mr. Padilla's counsel, Eunice
Honorable Charles S. Haight           C. Lee, Assistant Federal Defender, dated June 26, 2020, and hereby
United States District Judge          GRANTS the application set forth therein for an extension of time.
Southern District of New York         Accordingly, Mr. Padilla's counsel may file a reply brief to the [899]
                                      Government's brief in opposition to Mr. Padilla's [897] § 2255 Motion to
Re:    United States v. Angel Padilla Vacate on or before July 10, 2020.
       94 Cr. 313 (CSH)
                                          It is SO ORDERED.
Dear Judge Haight:                        Signed by Judge Charles S. Haight, Jr. on June 29, 2020.

        I am an attorney at the Federal Defenders of New York, and I have just been assigned to
Angel Padilla’s case because the attorney from my office who previously was representing Mr.
Padilla has unexpectedly had to go on medical leave. Accordingly, because I lack familiarity
with the case, I am writing to request a one-week extension from the original deadline of July 3,
2020, until July 10, 2020, in order to submit a reply brief in support of Mr. Padilla’s § 2255
motion. I have conferred with AUSA Marguerite Colson, and the government does not oppose
this extension.

       Thank you for your consideration of this request.


                                                      Respectfully submitted,

                                                               /s/


                                                      Eunice C. Lee
                                                      Assistant Federal Defender
                                                      52 Duane Street, 10th Floor
                                                      New York, NY 10007
                                                      Tel: (212) 417-8724
                                                      Eunice_Lee@fd.org


cc:    AUSA Marguerite Colson
       (by ECF)
